Citation Nr: 9932353	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  95-00 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent 
for a right knee disorder for the period prior to May 8, 
1997.

2.  Entitlement to a separate 10 percent rating for arthritis 
of the right knee for the period prior to May 8, 1997.

3.  Entitlement to extension of a temporary total disability 
rating beyond July 31, 1994, for arthroscopic surgery 
performed on June 17, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1959 to March 1961.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Louisville, Kentucky, Regional Office 
(RO).  

The Board notes that, in a statement dated in August 1999, 
the veteran's representative presented argument pertaining to 
a claim for an increased rating for a low back disorder.  
Also, in an informal hearing presentation of October 1999, 
the veteran's representative appears to be raising a claim 
for an earlier effective date for a total disability rating 
based on unemployability.  Those issues, however, have not 
been developed or certified for appellate review.  
Accordingly, the Board refers the representative's arguments 
to the RO for any appropriate action.


FINDINGS OF FACT

1.  Prior to May 8, 1997, the right knee disorder did not 
result in more than moderate instability or subluxation, but 
did result in degenerative arthritis of the knee with x-ray 
findings, pain and limitation of motion.

2.  The arthroscopic surgery on the veteran's right knee on 
June 17, 1994, did not result in severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight bearing prohibited); or immobilization by 
cast, without surgery, of one major joint or more, beyond 
July 31, 1994.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 20 
percent for a right knee disorder, by analogy to instability 
and subluxation, prior to May 8, 1997, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).

2.  The criteria for assignment of a separate 10 percent 
rating prior to May 8, 1997, for arthritis of the right knee 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (1999); VAOPGCPREC 23-97.

3.  The criteria for extension of a temporary total 
disability rating beyond July 31, 1994, based on arthroscopic 
surgery on June 17, 1994, are not met.  38 C.F.R. § 4.30 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims 
(Court) has held that a mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records and post-service medical treatment records.  
The veteran has been afforded a disability evaluation 
examination.  He has declined the opportunity to have a 
personal hearing.  The Board is not aware of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  38 U.S.C.A. § 5107(a).  The Board has noted that 
additional evidence was added to the record subsequent to the 
issuance of the most recent supplemental statement of the 
case.  Significantly, most of the items of evidence pertain 
to the veteran's back rather than to his knee, or are 
duplicate copies of VA medical treatment records which were 
already of record.  The few records which were not previously 
considered do not contain any material information which was 
not already contained in other items of evidence.  
Accordingly, the Board concludes that a remand is not 
required for the purpose of having the RO review that 
evidence.  

I.  Entitlement To A Disability Rating Higher Than 20 Percent 
For A Right Knee Disorder For The Period Prior To May 8, 
1997, To Include Consideration
 Of Entitlement To A Separate Compensable Rating For 
Arthritis.

The Board has considered the full history of the veteran's 
right knee disorder.  His service medical records show that 
he repeatedly received treatment for a right knee injury, and 
underwent a lateral right meniscectomy in June 1960.  The 
veteran filed a claim for disability compensation for a tear 
of the right lateral meniscus in March 1961.  The report of a 
disability evaluation examination conducted in April 1961 
shows that he reported complaints of pain and swelling in the 
knee.  Following examination, the diagnosis was postoperative 
residuals excision lateral meniscus right knee.  
Subsequently, in a rating decision of April 1961, the RO 
granted service connection for a right meniscectomy, and 
assigned a 20 percent disability rating.  The RO confirmed 
the 20 percent rating in decisions of August 1980 and June 
1981.  

In June 1994, the veteran requested increased compensation.  
That claim ultimately led to this appeal.  In a decision of 
August 1994, the RO assigned a temporary total disability 
rating from June 16, 1994, through July 31, 1994, but 
otherwise confirmed the previously assigned 20 percent 
rating.  In a decision of September 1997, the RO confirmed 
the 20 percent rating for the period from August 1, 1994 to 
May 8, 1997; assigned a 100 percent rating for surgery for a 
total knee replacement from May 8, 1997, to July 1, 1998; and 
assigned a 30 percent rating thereafter.  In a decision of 
November 1998, the RO increased the rating from 30 percent to 
60 percent effective from July 1, 1998.  The veteran has also 
been granted a total rating based on individual 
unemployability due to service-connected disabilities 
effective from July 1, 1998.  The Board notes that the 
ratings which are assigned for the period after May 8, 1997, 
are not on appeal as a 100 percent rating has been in effect 
since that time. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999), a 10 percent rating is 
warranted for recurrent subluxation or lateral instability 
which is productive of slight impairment of the knee.  A 20 
percent rating is warranted for moderate impairment.  A 30 
rating is warranted for severe impairment.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
any functional limitation which is due to pain which is 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
also as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled. See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1999).

The Board must also consider whether the evidence warrants a 
separate compensable rating for arthritis of the left knee.  
When a knee disorder is already rated under Diagnostic Code 
5257, a separate rating for arthritis may be assigned if the 
veteran has limitation of motion which is at least 
noncompensable under Diagnostic Codes 5260 or 5261.   See 
VAOPGCPREC 23-97.  Under Diagnostic Code 5260, a 
noncompensable rating is warranted where flexion of the knee 
is limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent rating 
is warranted where flexion is limited to 30 degrees.  A 30 
percent rating is warranted where flexion is limited to 15 
degrees.  Under Diagnostic Code 5261, a noncompensable rating 
is warranted where extension of the knee is limited by 5 
degrees.  A 10 percent rating is warranted where extension is 
limited by 10 degrees.  A 20 percent rating is warranted 
where extension is limited by 15 degrees.  A 30 percent 
rating is warranted where extension is limited by 20 degrees.  
A compensable rating may also be assigned based on X-ray 
findings of arthritis and painful motion.  See VAOPGCPREC 9-
98.  

The evidence pertaining to the status of the right knee 
disorder prior to May 8, 1997, includes VA medical treatment 
records.  A VA medical record dated in April 1994 shows that 
the veteran stated that four to five weeks earlier his right 
leg gave out and he fell on the right knee cap.  He reported 
that he continued to have pain at the knee and behind the 
knee.  On examination, the right knee had minimal effusion.  
The range of motion was intact and it was stable.  There was 
tenderness over the patella and medially.  The assessment was 
right knee pain and questionable ligamentous damage MCL.  
Medication was prescribed, and he was referred for an 
orthopedic appointment. 

A record dated in May 1994 shows that the veteran was 
referred to physical therapy for range of motion and quad 
strengthening of the right knee.  He reportedly had been 
diagnosed with a grade I right MCL two months earlier.  On 
physical examination, he had an antalgic gait and the right 
knee lacked full flexion.  The range of motion was to 110 
degrees.  Extension lacked 5 degrees.  Quad strength was 4/5.  
There was tenderness at the mid joint line.  There was no 
effusion.  The impression was right MCL sprain with decreased 
range of motion and weakness.  A physical therapy record 
dated in May 1994 shows that the veteran understood the 
instructions which had been taught.  It was noted that the 
use of weight in physical therapy was limited secondary to 
pain.  

A VA medical record from June 6, 1994, shows that the veteran 
had a long history of right knee pain since December 1993.  
He had intermittent effusions.  The pain reportedly was 
worsening, with pain on activity.  One examination, there was 
a full range of motion of the right knee with pain.  There 
was no MCL or LCL instability.  Anterior and posterior drawer 
signs were negative.  There was 1+ effusion. Lachman's sign 
was negative, as was the pivot shift test.  X-rays reportedly 
showed degenerative joint disease of the lateral compartment 
of the right knee.  The assessment was grade I right MCL, DJD 
right knee, and right medial meniscus injury.  The veteran 
was to be scheduled for arthroscopic surgery on the right 
knee with meniscal debridement.  

A VA hospital discharge summary dated June 18, 1994, shows 
that the veteran was admitted on June 16, 1994, with a 
history of having an open right knee lateral meniscectomy in 
the early 1960's, and of having recently had an increase in 
pain and effusion over the right knee medial joint line.  He 
reportedly had tried a conservative trial of physical therapy 
with no success.  On June 17, 1994, he came to the operating 
room where he had an arthroscopy of the right knee which 
showed a complete prior lateral meniscectomy, severe 
chondromalacia of the patello-femoral articulation, and 
severe chondromalacia with eburnated bone on both tibial 
plateaus and distal femoral condyles.  He also had a medium 
size degenerative tear of the medial horn and medial meniscus 
which was debrided with good success.  The remaining 
posterior horn and medial meniscus was intact with no 
evidence of pathology. The veteran reportedly did well 
following surgery and was ambulating with assistance from a 
walker.  He was discharged home in stable condition.  His 
discharge instructions were that he may bear weight as 
tolerated and that he was going to use a walker for 
assistance.  He was to return to the orthopedic clinic in 
three weeks for evaluation of his wound and "to progress his 
range of motion."

A VA record dated June 27, 1994, shows that the veteran was 
status post right knee arthroscopy with debridement of the 
medical meniscus degenerative tear.  He reported that he now 
had increasing pain and swelling.  He came as a walk in.  On 
examination, the right knee had minimal effusion.  There was 
no drainage, and no signs or symptoms of infection.  The 
range of motion was from 5 to 80 degrees.  The medial joint 
line was tender.  The assessment was status post right knee 
arthroscopy and medial joint pain.  The examiner instructed 
the veteran to begin physical therapy.  

A VA record dated July 7, 1994, shows that the veteran had a 
right knee scope three weeks earlier with findings of 
degenerative tear of the medial meniscus and moderate 
degenerative joint disease.  He now had moderate effusion.  
The range of motion was from 0 to 90 degrees.  The wounds 
were healed.  There was medial joint line tenderness.  The 
veteran was advised to do physical therapy for the range of 
motion, and to take nonsteroidal anti-inflammatories.  He was 
to be seen in 8 weeks.

A VA treatment record dated in October 1994 shows that the 
veteran reported that his right knee went out occasionally 
and that this caused near falls.  He said that knee sleeves 
did not help.  On examination, he was ambulating without 
difficulty.  He had tenderness to palpation.  A VA treatment 
record dated in February 1995 shows that the veteran 
complained of having continuing symptoms.  The assessment was 
moderate DJD right knee.  Physical therapy and nonsteroidal 
antiinflammatories were prescribed. 

A physical functional capacity report prepared for use by the 
Social Security Administration shows that an examination 
conducted in May 1995 revealed that the veteran had 
degenerative joint disease of the right knee.  He reportedly 
had pain, decreased range of motion, and narrowed joint 
space.  It was indicated that he could stand for at least 2 
hours during an 8 hour workday, and could sit for 6 hours 
during a workday.  

A VA medical treatment record dated in June 1995 shows that 
the veteran complained that his right knee gave away and that 
he had swelling.  There was no locking and no change since 
his right knee scope in June 1994.  Examination was positive 
for patellofemoral pain with a partial squat.  The knee was 
tender at the medial joint line.  There was no effusion.  The 
range of motion was from 0 to 140 degrees.  X-rays revealed 
moderate degenerative changes.  The assessment was DJD right 
knee.  The plan was to use a brace, nonsteroidal anti-
inflammatories and exercises.  He did not want an injection.  

The report of an examination of the veteran's joints 
conducted by the VA in July 1995 shows that he gave a history 
of injuring his right knee during athletics in 1960, and of 
having an open operation.  He said that he had trouble with 
the right knee ever since then, and that he had three 
arthroscopies over the years with removal of cartilage.  The 
VA examiner noted that X-rays of the knees taken in February 
1995 reportedly showed that there was degenerative arthritis 
of the right knee with spurring and moderate narrowing of the 
lateral joint space.  There was also minimal patella 
spurring.  The veteran said that he had pain behind his right 
knee all of the time and that his knee was swollen most of 
the time.  He also said that on walking his right knee 
suddenly gives out.  He reported that this was less common 
since he started wearing a brace which had been prescribed in 
June 1995.  He said that he had difficulty walking distances, 
and was unable to squat without getting excruciating pain in 
the right knee.  He said that he could only support himself 
on the right extremity alone for two or three seconds. 

Physical examination revealed that the veteran was wearing a 
brace as described above.  He could stand for as long as 
asked to do so without support.  However, he could not 
support himself on the right lower extremity alone.  There 
was a surgical scar from the operation in the 1960's which 
was 8 centimeters long extending from the lateral border of 
the patella to the upper calf.  There were also tiny scars 
from arthroscopic surgery.  The veteran could flex his right 
knee to approximately 105-110 degrees, at which point very 
marked pain occurred.  He could totally extend the knee.  He 
had much less strength in the muscles of the right lower 
extremity as compared to the left.  Measurements revealed 
possible slight atrophy of the calf muscles on the right.  
The impression was (1) athletic injury to the right knee in 
1960 while in the service; (2) status post one open operation 
on the right knee; (3) arthroscopies; (4) continued 
difficulty with the right knee with marked functional and 
substantial pain and possible muscle atrophy of the right 
calf; marked substantial swelling of the right knee; and no 
detectable fluid or instability in the right knee; and (5) 
degenerative arthritis of the right knee with spurring and 
moderate narrowing of the lateral joint space with minimal 
patellar spurring.  

A VA treatment record dated in October 1995 shows that the 
veteran had DJD right knee which was status post multiple 
surgeries and had not responded well to conservative 
treatment.  However, he was not on a cane at this point.  
Examination was positive for effusion.  Varus and valgus were 
stable.  Osteophytes were palpable.  It was noted that he 
would eventually need a total knee replacement.  The 
assessment was right knee DJD.  A record dated in April 1996 
contains similar findings.  The range of motion was from 10 
to 90 degrees.  It was again noted that he would eventually 
need a total knee replacement.  A medical record from the 
University of Kentucky dated in May 1997 shows that the 
veteran underwent a total knee replacement.  

The Board finds that the evidence of record demonstrates that 
the right knee disorder was productive of no more than 
moderate instability of the knee.  Neither the treatment 
records nor the VA examination reflect findings of severe 
instability.  Accordingly, the Board concludes that the 
criteria for a disability rating in excess of 20 percent for 
a right knee disorder under Diagnostic Code 5257 are not met.  
The Board further finds, however, that the veteran had 
arthritis of the right knee which resulted in pain and 
limitation of motion.  Although the range of motion as 
measured on examination was generally not at a compensable 
level, the Board notes that there were x-ray findings of 
arthritis and other objective findings confirming that the 
motion is painful.  Accordingly, the Board concludes that a 
separate 10 percent rating for arthritis of the right knee is 
warranted for the period prior to May 8, 1997.  The Board 
further finds, however, that a preponderance of the evidence 
is against a rating higher than 10 percent for the arthritis 
of the right knee because the greatest limitation of motion 
demonstrated was extension limited to 10 degrees and flexion 
limited to 80 degrees.  38 C.F.R. Part 4, Diagnostic Codes 
5260, 5261.

II.  Entitlement To Extension Of A Temporary Total Disability
 Rating Beyond July 31, 1994, For Arthroscopic
 Surgery Performed On June 17, 1994.

In pertinent part, under 38 C.F.R. § 4.30 (1999), a temporary 
total disability rating will be assigned when it is 
established by report at hospital discharge that entitlement 
is warranted under paragraph (a)(1) effective the date of 
hospital admission and continuing for a period of 1, 2, or 3 
months from the first day of the month following such 
hospital discharge.  A total rating may be assigned under 
38 C.F.R. § 4.30(a) where (1) treatment of a service-
connected disability resulted in surgery necessitating at 
least one month of convalescence;  (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for continued use of a wheelchair 
or crutches (regular weight bearing prohibited); or (3) 
immobilization by cast, without surgery, of one major joint 
or more.  

The evidence pertaining to the veteran's convalescence 
following surgery includes VA treatment records which are 
summarized above.  The Board finds that the evidence shows 
that the surgery on June 17, 1994, did not result in 
continued use of a wheelchair or crutches, incompletely 
healed surgical wounds, a stump of a recent amputation, 
therapeutic immobilization of a major joint, application of a 
body cast, or immobilization of a major joint by a cast 
beyond July 31, 1994.  The Board notes that none of the 
veteran's medical treatment records from after July 31, 1994, 
contain any indication that any of these factors were 
present.  Accordingly, the Board a preponderance of the 
evidence is against an extension of a temporary total 
disability rating beyond July 31, 1994, for a period of 
convalescence following surgery on June 17, 1994, are not 
met.


ORDER

1.  An increased rating for a right knee disorder for the 
period prior to May 8, 1997, rated as 20 percent disabling, 
is denied.

2.  A separate 10 percent rating for arthritis of the right 
knee is granted for the period prior to May 8, 1997, subject 
to the law and regulations applicable to the payment of 
monetary benefits.

3.  Extension of a temporary total disability rating beyond 
July 31, 1994, for arthroscopic surgery performed on June 17, 
1994, is denied.




		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

